Citation Nr: 1201718	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  06-18 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri in which the RO, in pertinent part, denied service connection for degenerative arthritis of the cervical spine.  

In March 2009 and February 2010, the Board remanded the claim for service connection for a cervical spine disability to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  This matter has been returned to the Board for further appellate consideration.

In the February 2010 remand, the Board noted that, in March 2009, the Board referred a claim for service connection for bronchitis to the RO for proper action.  At the time of the February 2010 remand, the claims file did not reveal that any action had been taken on that claim by the RO.  The Board further noted that the appellant had submitted statements also alleging that he had asthma and chronic obstructive pulmonary disease (COPD) as a result of service.  Thus, in February 2010, the Board referred the issues of entitlement to service connection for asthma, bronchitis and COPD to the RO for appropriate action.  There is no indication that the RO has yet taken action on these claims.  The issues of entitlement to service connection for asthma, bronchitis and COPD have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that further action on the claim on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

The Veteran asserts that he has a cervical spine disability related to service.  In his February 2004 claim for service connection, he stated that, during service, he was part of a maintenance crew which flew out to different aircraft carriers to qualify pilots for carrier duty.  He reported suffering whiplash injuries to his neck during carrier take-offs and landings.  He stated that he first went to doctors regarding his neck in 1970 to 1974, and added that his problem got worse in 1980 to 1982.  He stated that he had had problems with his neck since 1972.  

The Veteran has been afforded two VA examinations to evaluate his claimed cervical spine disability.  On VA examination in November 2004, the physician reviewed the claims file and stated that there was no evidence of a cervical spine injury in the claims file.  He added that the Veteran clearly remembered having whiplash on a routine basis while riding in the back seat of a fighter jet.  The Veteran described the onset of his cervical spine pain as occurring in 1968, with a cervical discectomy and fusion at C5-C6 in 1990.  The impression following examination was degenerative arthritis of the cervical spine, at least as likely as not historically service-related, but not confirmed in the claims file.  

More recently, during a July 2009 VA examination, the Veteran again described whiplash injuries to his neck during take-offs and landings during service.  He reported that it was not until 1982, in San Antonio Texas, that X-rays were taken showing degenerative disc disease with arthritic changes of the cervical spine.  The diagnosis following examination was status post surgical fusion of C5 and C6.  The examiner opined that it was more likely than not that the Veteran's pain in the cervical spine resulted from multiple take-offs and landings in which he had a flexion or extension type of injury to the cervical spine during service.  

Although not discussed by either the November 2004 or the July 2009 VA examiner, post-service treatment records reflect that the Veteran suffered a neck injury in 1982.  These records include records of treatment from Dr. R.B.K. in San Antonio, Texas, dated from November 1982 to August 1984.  The records from Dr. R.B.K. list a date of injury in October 1982 and reflect that copies were also furnished to Travelers Insurance Company.  During treatment in April 1983, Dr. R.B.K. reported that the Veteran was doing well until he reinjured himself when he was lifting a panel off of an airplane, when he noted the onset of pain in the back paracervical area and an intense occipital headache which appeared to radiate from the neck.  Dr. R.B.K. noted that this was definitely different than what the Veteran had experienced before with his cervical whiplash injury.  The impression was strain of the paracervical area of the muscle.  A January 1986 treatment record reflects that the Veteran was injured in Texas in 1982 while working as an airline mechanic for Eastern Airlines.  This note indicates that the Veteran was working in a confined space when he lifted and strained his upper back and lower neck.  He was off work for physical therapy for six to eight weeks.  An October 1990 record of treatment from the physician who performed cervical spine surgery in November 1990 again notes the Veteran's history of suffering an upper neck injury while working for Eastern Airlines in 1982.  

During treatment with Dr. R.E.R. in October 2003, the Veteran reported that he had a worker's compensation injury in 1982 when working on an airplane, in which he twisted his neck, developed disc problems, and eventually underwent a cervical spine fusion at C5-C6 in 1990.  Records of treatment from Dr. R.E.R., dated from November 2003 to August 2005, note the Veteran's history of a serious neck injury in 1982, with surgery in 1990.  A February 2004 private treatment record reflects that the Veteran presented requesting a cervical epidural steroid injection for chronic headaches.  In summarizing the Veteran's history, the physician noted that he had an injury in 1982 while working on an airplane for Eastern Airlines, with a C5-C6 fusion shortly thereafter.  During VA treatment in March 2005, the Veteran described a 1982 neck injury when he twisted his neck. 

In his January 2009 Informal Hearing Presentation (IHP), the Veteran's representative noted that the Veteran filed a worker's compensation claim in 1982 when he twisted his neck while working on an airplane.  

In the March 2009 remand, the Board noted that the November 2004 VA examiner did not make any mention of the Veteran's 1982 worker's compensation injury.  The Board indicated that it appeared the Veteran was a resident of Missouri when he suffered this injury.  As such, the RO was instructed to undertake appropriate action to obtain the address for the Missouri Department of Labor and Industrial Relations, Division of Workers' Compensation, and request copies of any records in its possession pertaining to the Veteran's claim for disability benefits.  

In April 2009, the RO requested records from the Missouri Department of Labor and Industrial Relations, Division of Workers' Compensation; however, the only records returned pertain to an August 2003 right shoulder injury.  

In its February 2010 remand, the Board noted that the April 2009 request for worker's compensation records did not alert the Division of Workers' Compensation to the Veteran's 1982 claim, nor was such claim mentioned in the response.  Thus, the Board found the development to be inadequate, and remanded the claim for additional development consistent with its March 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board further noted that, while the Veteran was afforded a VA examination in July 2009, because the evidentiary development conducted prior to such examination was inadequate, the factual basis relied on in the opinion might be inadequate as well.  Accordingly, the Board indicated that, if additional worker's compensation records were obtained, another examination and opinion should be provided to provide an accurate assessment of the likely etiology of the Veteran's cervical spine disability.  

Consistent with the remand directives, in February 2010, the AMC requested copies of any records pertaining to the Veteran's 1982 claim for cervical spine disability benefits from the Missouri Department of Labor and Industrial Relations, Division of Workers' Compensation.  In April 2010, the Division of Workers' Compensation responded, indicating that it needed the name of the employer for whom the Veteran worked at the time of his injury in order to fulfill the records request.  In May 2010, the AMC asked the Veteran to provide the name of his employer at the time of his 1982 accident.  The Veteran responded the same month, stating that he had told the RO that it had been an error regarding a worker's compensation claim in Missouri.  A June 2010 Report of Contact reflects that the Veteran told a Veterans Service Representative at the AMC that there were no employment records for the period of 1982 as directed per the remand.  He added that he had advised VA that this was an error on the application, and stated that he was hurt but no evidence existed to substantiate his claim.  

The Board notes that the evidence of record reflects that the Veteran suffered an injury in 1982 while working in Texas, as opposed to Missouri.  Indeed, an October 1990 treatment record reflects that the Veteran moved from Texas to the Kansas City area in 1985.  Accordingly, the Board finds that further development of the claim is warranted.  In this regard, no request has yet been made for worker's compensation records from the Texas Department of Insurance, Division of Workers' Compensation (TDI-DWC), which maintains copies of workers' compensation claims files.  In concluding that a remand for such a request is warranted, the Board has considered the May 2010 statement from the Veteran and the June 2010 Report of Contact.  Notably, however, the May 2010 statement indicates only that the report of a worker's compensation claim in Missouri was in error.  Thus, such a claim may have been filed in Texas.  While the Veteran's statements as recorded in the June 2010 Report of Contact may be interpreted as indicating that no worker's compensation records exist (as the Veteran acknowledged he was hurt but stated that there was no evidence in existence to substantiate the claim), the Board notes that the post-service treatment records make reference to the 1982 injury on several occasions, and the Veteran himself described this as a worker's compensation injury during treatment in October 2003.  More recently, in his January 2009 IHP, the Veteran's representative also stated that the Veteran had filed a worker's compensation claim in 1982 regarding his neck injury.  As VA has not yet attempted to obtain any outstanding pertinent records from TDI-DWC, the Board finds that remand to request any pertinent records from TDI-DWC is warranted.  

Notably, copies of the Veteran's private treatment records following his October 1982 injury were furnished to Travelers Insurance Company.  While pages 2 and 3 of private treatment records regarding the October 1982 injury have been associated with the claims file, page 1 is not of record.  On remand, the AMC/RO should also request any pertinent records from Travelers Insurance Company.  

As indicated in the February 2010 remand, the Veteran was afforded a VA examination regarding his claimed cervical spine disability in July 2009; however, because the evidentiary development conducted prior to the examination was inadequate, the factual basis relied on in the opinion might also be inadequate.  If additional pertinent records are obtained from TDI-DWC and/or Travelers Insurance Company, another examination and opinion should be provided to provide an accurate assessment of the likely etiology of the cervical spine disability.  

In addition to the foregoing, there is evidence that there are outstanding treatment records which are potentially pertinent to the appeal.  In this regard, the Board has reviewed the Veteran's Virtual VA e-folder, which includes an April 2008 rating decision, not currently associated with the paper claims file, in which the RO granted service connection and assigned an initial 50 percent rating for posttraumatic stress disorder (PTSD).  The evidence considered in this rating decision includes a February 2008 VA Examination report and records of treatment from the Kansas City VA Medical Center (VAMC) dated from June through November 2007.  Also included in the e-folder is a March 2009 rating decision (again, not associated with the claims file), in which the RO granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), established basic eligibility to Dependents' Educational Assistance (DEA), and continued the assigned ratings for each of the Veteran's service-connected disabilities.  The evidence considered in the March 2009 rating decision includes private treatment records dated from March 1984 through November 2008, treatment records from the Kansas City and Leavenworth VAMCs dated from April 2005 through July 2008, and the report of a January 2009 VA examination.  Virtual VA reflects that, most recently, in an August 2011 rating decision, the RO denied service connection for ischemic heart disease for purposes of entitlement to retroactive benefits.  The evidence considered in this rating decision included a February 2010 VA examination report, treatment records from the Kansas VAMC healthcare system, dated from February 2004 through January 2011, and records from the University of Kansas Medical Center dated from
May 2007 through October 2010.  

The aforementioned rating decisions contained in Virtual VA, as well as the evidence considered in those decisions, have not been associated with the claims file.  Of note, the evidence considered in the April 2008, March 2009, and August 2011 rating decisions is also not included in the Veteran's Virtual VA e-folder.  

The claims file currently includes VA treatment records from the Leavenworth VAMC, dated from January 2004 to April 2006, and the report of a September 2007 CT scan of the cervical spine from the Kansas City VAMC.  The rating decisions contained in the Virtual VA e-folder clearly reflect that the Veteran has received additional VA treatment.  As any outstanding records of VA treatment are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

VA also has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  During VA treatment in April 2006, the Veteran reported that he was going to have cervical spine surgery at Olathe Medical Center once he got disability.  The assessment included cervical spondylosis, and the physician noted that the Veteran was followed by a surgeon at Olathe Medical Center and planned to have surgery in the near future.  The most recent private treatment record currently associated with the claims file is a September 2005 record of treatment from the Midwest Spinal Pain Institute.  The April 2006 VA treatment record indicates that additional private treatment records, which are potentially pertinent to the appeal, are available.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file copies of the April 2008, March 2009, and August 2011 rating decisions, and all documents and medical records underlying those decisions, to include all records of VA treatment from the Kansas City and Leavenworth VAMCs referenced in those decisions.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed cervical spine disability.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for any records of treatment from the Leavenworth VAMC (dated since July 2008), the Kansas City VAMC (dated since January 2011), and Olathe Medical Center.

3. Undertake appropriate action to obtain all documents pertaining to the Veteran's 1982 worker's compensation claim, to include any medical records underlying that determination, from TDI-DWC and Travelers Insurance Company.  All records and responses received should be associated with the claims file.

4.  If and only if additional records regarding the 1982 worker's compensation claim are obtained, schedule the Veteran for a VA examination to determine the etiology of any current cervical spine disability.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case. A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should identify any current cervical spine disability.  In regard to any diagnosed disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disability was incurred or aggravated as a result of active service.  In providing his or her opinion, the examiner should specifically consider and address the 1982 injury.  
All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

5.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011)

